DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.

The broadest reasonable interpretation of the claims 1-5, in light of the specification, includes the performance of the disclosed bi-digital O-ring test as part of the step of testing a relationship between a magnet and a consumable item to determine a type of Qigong energy associated with the consumable item.  However, one having ordinary skill in the art would not believe that the bi-digital O-ring test would be able to determine the amount or type of Chi, Yin, or Yang energy in an object.  Furthermore, one having ordinary skill in the art would not believe that using a magnet could be used to determine the type of Qigong energy of an item.
The previously provided documents “A critical examination of the main premises of Traditional Chinese Medicine” by Eigenschink et al., “Quack Word #40 /Energy’” by Le Canard Noir, "Be Wary of Acupuncture, Qigong, and "Chinese Medicine"" by Dr. Stephen Barrett, “Energy Medicine” by Wikipedia and “Decision No: 237/02/89D” by the Medical Practitioners Disciplinary Tribunal clearly show that Qigong energy (including Chi, Yin, and Yang energies) and related techniques, such as the bi-digital O-ring test, have not been well accepted among the scientific and medical communities. These documents explain that Qigong energy has not been scientifically demonstrated to exist and that Qigong energy treatments have not been scientifically validated and demonstrated to be effective for providing a positive or negative effect. These documents question the basis of Qigong energy and Qigong energy treatments and even attribute positive results from these treatments to be due to psychological effects, such as the placebo effect or cognitive dissonance, experimental bias, and publication bias.  Furthermore, these documents do not establish any credible physical relationships between magnets and Qigong energy that support the idea that magnets can be used to distinguish different types of Qigong energy using the bi-digital O-ring test.  The instant application also does not provide any evidence for any credible physical relationships between magnets and Qigong energy that support the idea that magnets can be used to distinguish different types of Qigong energy using the bi-digital O-ring test.  
With a lack of any valid and accepted scientific evidence demonstrating that Qigong energy exists, that Qigong energy treatments are effective for providing a positive or negative effect, and that the bi-digital O-ring test can effectively distinguish Qigong energy, one of ordinary skill in the art would not accept that an object allegedly having Yin or Yang energy stored within it produces positive or negative effects on a consumer due to the Yin or Yang energy.
With a lack of any valid and accepted scientific evidence demonstrating that magnets can be used to distinguish Qigong energy using the bi-digital O-ring test, one of ordinary skill in the art would not accept that the type or amount of energy allegedly stored in the object could be determined using a magnet and the bi-digital O-ring test.

Claims 1-5 are also rejected under 35 U.S.C. 112(a).
Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
On pages 4-5 of the Remarks, Applicant argues that the critics of Chinese medicine are not persons of ordinary skill in the art.  Instead, Applicant argues that persons of ordinary skill in the art is presumed to be aware of all the pertinent prior art.  Applicant seems to argue that one having ordinary skill must have a background in Chinese medicine and must believe the claims related to Chinese medicine.  However, the field of invention includes the use of the bi-digital O-ring test of U.S. Patent 5,188,107 issued to Omura (“Omura”), which is incorporated by reference in the instant specification.  Omura, and the rest of the instant disclosure, does not mention that performance of the bi-digital O-ring test requires any training in Chinese medicine or requires any other training at all.  Instead, Omura discloses that the bi-digital O-ring test relates to “imaging an internal organ of a patient for purposes of medical diagnosis” in col. 1, lines 35-37, which would be of interest to medical doctors and scientists.  Since Omura and Applicant do not suggest that performance of the bi-digital O-ring test requires any special training, the examiner concludes, from the text and drawings of Omura and the instant specification, that performance of the disclosed invention merely requires the use of functioning fingers.  Since many medical doctors and scientists have training in medical diagnoses and also possess functional fingers (and can read Omura and the instant specification), these medical doctors and scientists possess the necessary skill (and body structures) to perform the bi-digital O-ring test; i.e. medical doctors and scientists qualify as having ordinary skill in the art.  Since the disclosure of Omura is incorporated by reference into the instant disclosure, the teachings and field of invention of Omura are relevant to the determination of who has skill in the art (i.e. since the instant application includes the disclosure of Omura which pertains to medical imaging, medical doctors and scientists with skill in medical imaging have an interest in the teachings of the instant application).  Therefore, the examiner respectfully disagrees that practitioners of Chinese medicine are the only persons relevant to the determination of credible utility.
On page 5 of the Remarks, Applicant appears to make an analogy between quantum teleportation and the instant invention to suggest that, since a disbelief of lay people in quantum teleportation does not disprove the existence of quantum teleportation, the disbelief of lay people in traditional Chinese medicine does not disprove the existence of the ideas related to Chinese medicine.  The examiner respectfully disagrees.  The examiner notes that quantum teleportation is supported by experimental proof that can be replicated by others with skill in the art.  For quantum teleportation, the level of skill needed to provide the evidence (i.e. to perform the quantum teleportation experiments) is high (e.g. people with a Ph.D. in Physics typically perform the experiments due to the complexity of the experiments).  In the instant application, no experimental proof has been provided to demonstrate that magnets can be used to distinguish Yin and Yang energy.  The level of skill required to needed to provide the evidence is negligible (e.g. any two people who can use their hands can perform the experiments due to the simplicity of the experiments).  The examiner acknowledges that many discoveries were initially criticized and condemned.  However, what ultimately convinced people that the discoveries were true was evidence.  The instant application provides none.  Instead, scientists and medical doctors who possess the skill to perform the claimed invention are skeptical of the ideas related to the claimed invention.
On pages 6-7 of the Remarks, Applicant argues that the machine demonstrates the efficacy of the bi-digital O-ring test.  The examiner respectfully disagrees.  The examiner notes that the O-ring was still formed by a human; therefore the problems of psychological effects, such as the placebo effect or cognitive dissonance and experimental bias still exist.  Furthermore, the instant invention uses two humans; therefore the problems of psychological effects, such as the placebo effect or cognitive dissonance and experimental bias are compounded compared to the machine results.  Lastly, the machine results do not demonstrate that a magnet can be used to identify Yin/Yang energy in a product.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853